Harvey, J. (dissenting).
We respectfully dissent.
In our view, the stairway upon which plaintiff fell cannot be deemed to be one of the devices enumerated in Labor Law § 240 (1) and was not a tool used in the performance of plaintiff’s work (see, Ryan v Morse Diesel, 98 AD2d 615). Instead, it was a passageway from one place of work to another, and an accident arising on such a passageway does not lie within the purview of Labor Law § 240 (1) (see, supra, at 615-616; see also, Barnes v Park Cong. Church, 145 AD2d 889, 890-891, appeal dismissed 74 NY2d 650; cf., Fiore v MCT Constr. Corp., 112 AD2d 265). Although the majority make much of the fact that the stairway in question was a temporary and removable one instead of one permanently installed, we believe no distinction should be made. Whether temporary or permanent, the subject stairway was actually being used as a passageway and was not, as argued by plaintiffs, functionally identical to a ladder (cf., McGurk v Turner Constr. Co., 127 AD2d 526, 529).
Accordingly, we would find, based on the undisputed facts, that plaintiffs are not entitled to relief pursuant to Labor Law § 240 (1) as a matter of law and that this cause of action must be dismissed. This result would not have deprived plaintiffs of all avenues of potential recovery since the other causes of *927action in the complaint alleging negligence and violations of Labor Law §§ 241 and 241-a would still stand.